 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDArkansas-Missouri Power Company&Associated Nat-ural Gas Company,Jointly and Local 1439,Interna-tionalBrotherhoodofElectrical'Workers,AFL-CIO,Petitioner.Case 14-RC-7300October 25, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS, KENNEDY, AND PENELLOPursuant to a petition and stipulation for certifica-tion upon consent election, an election by secret bal-lot was conducted on May 14, 15, and 22, 1973, underthe direction and supervision of the Regional Directorfor Region 14 among the employees in the stipulatedunit.At the conclusion of the election, the partieswere furnished a tally of ballots which showed that ofapproximately 236 eligible voters, 102 cast ballots for,and 124 cast ballots against, the Petitioner. There wasone challenged ballot, not sufficient in number toaffect the results of the election. Thereafter, the Peti-tioner filed timely objections to conduct affecting theresults of the election.Pursuant to Section 102.69 of the National LaborRelations Board Rules and Regulations,Series 8, asamended, after notice to the parties and opportunityto present relevant evidence, the Regional Directorconducted an investigation of the issues raised by theobjections.On June 29, 1973, he issued and dulyserved on the parties his report on objections, in whichhe found,inter alia,that the Petitioner's Objection 1had sufficient merit to warrant setting the electionaside.'The Employer filed exceptions to the recommenda-tion that the election be set aside, and a supportingbrief, and the Petitioner filed limited exceptions to theRegional Director's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, including theexceptions and briefs, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-iTheRegional Director overruled all other objections exceptObjection 2.He recommended that in the event the Board does not adopt his recommen-dation regardingObjection1, that a hearing be held to resolve factual issuesraised by Objection 2.lowing employees constitute a unit appropriate for thepurpose of collective bargaining within the,meaningof Section 9(c) of the Act:All production, construction, maintenance, ser-vice, tree trimmers and store employees engagedin the distribution, transmission, storage, mainte-nance and repair of gas and electric transmissionand distribution facilities, excluding all presentlyrepresented employees, clericals, guards,sales,professional, managerial and supervisory person-nel asdefined in the Act.5.TheBoard has considered the RegionalDirector's report and the exceptions and briefs, andhereby adopts the of the announcement of the wageincrease was motivated Regional Director's findings,conclusions, and recommendations.ORDER2It is hereby ordered that the election conductedherein on May 14, 15, and May 22, 1973, be, and ithereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication]MEMBER KENNEDY,dissenting in part:The Petitioner lost the election and filed objectionsalleging,inter alia,that the Employer had unilaterallygranted,wage increases to a substantial number ofemployees in order to induce them to vote againstrepresentation by the Petitioner. The Regional Direc-tor investigated the objections and reports that theEmployer had made two separate wage increases be-fore the election': one a 5.5-percent across-the-boardcost-of-living increase to all unrepresented employ-ees, and the other a 2-percent increase exclusively togas employees. The Regional Director concluded thatthe 5.5-percent increase was a regular annual cost-of-living increase that had been granted prior to the fil-ing of the representation petition and was not moti-2In its exceptionto theRegionalDirector's recommendation with respectto Objection 1, the Employer concedesthat it`was aware of organizationalactivity amongthe employees.It argues,however,that since there is nofinding that it was awareof the fact that the Unionhad petitioned for anelection at that time, it was errorfor theRegional Director to find that thetiming of the announcement of the wage increase was motivated by a desire,to interfere with the election.Member Kennedy finds meritin the Employer'sposition.InCarverManor Nursing Home, Inc.,197 NLRB1283, where an employerannounced the granting of benefits on the same day on which a petition wasfiled,a majority of theBoard statedthat it couldnot conclude the benefitswere calculatedto affectthe outcome of the election absent"a finding thatthe Employerhad knowledgeof organizationalactivitiesby its employees"Accordingly, the case wasremanded for furtherinvestigation on the issue "asto whetherthe Employer had knowledge of the Union's organizational activi-ties orthependency of the petition." [Emphasis supplied.]Inasmuch as theinstant recordshows the Employer atallmaterial times had knowledge thatthe Union hadresumed its drive to organize the employees after having lostan electionabout a yearearlier,wedo not agree withthe dissent.In our opinion none of theEmployer's or thePetitioner'sexceptions raisesany material issue of fact or law which would warrant reversal of the Region-at Director's findingsand recommendations,or,require it, hearing-206 NLRB No. 71 ARKANSAS-MISSOURI POWER CO.613vated by an intention to affect the results of the elec-tion. But he found that the 2-percent increase wasgranted after the filing of the petition and was intend-ed to interfere with the election. On this ground herecommended that the election be set aside.'The Employer has excepted to the RegionalDirector's recommendation. It denies that it had animproper motive in granting the 2-percent increase tothe gas employees. It asserts that it granted this wageincrease to those employees in order to correct a dis-parity between wages paid to electrical employees andto gas employees. It furtherassertsthat it decided togrant the increase on March 20, 3 days before thefiling of the petition and more than a month beforethe actual election. Although the Employer was awarethat the Petitioner was soliciting authorization cards,the Employer said it granted the 2-percent increasebecause of repeated complaints by the gas employeesof a growing disparity between their wages and thewages of electrical employees and because of industrysurveys which showed the legitimacy of those com-plaints.Finally, the Employer states that, although the an-nouncement of the wage increase to the gas employ-ees was made on Monday, March 26, after the filingof the representation-petition on Friday, March 23, itwas unaware of and was not notified of the filing untilTuesday, March 27, a day after the announcement ofthe increase. The original petition is date-stamped asbeing filed at 4:15 p.m. on Friday, March 23, 1973.The St. Louis Regional Office, where this petition wasfiled, closes officially at 4:30 p.m. The Employer al-leges that the Regional Office did not mail a copy ofthe petition until Monday, March 26, because that isthe date shown on the Regional Director's letter serv-ing the petition. The Employer says it received thepetition on Tuesday, March 27, which was the nextday after it was mailed. That was also 1 dayafter theannouncement of the 2-percent wage increase. Thus,the Employer asserts that it had no knowledge of thepetition being filed at the Regional Office until afterit had announced the 2-percent wage increase.In addition, the Employer points to its past practicein March 1972 to show that it acted in the same man-ner as it did in March 1973. After its cost-of-livingincrease in March 1972, similar complaints as to dis-parity in wages were voiced by gas employees. At thattime the Employer began a survey of wage rates paidby other utilities in the area, but in 1972 the Employersays that it did not give a second wage increase be-cause Phase II economic guidelines were in effect atthe time.In support of his recommendation as -to Objection1,theRegionalDirector cited the decision in,-Hineline's,Meat Plant, ,Inc—193 NLRB 867 (Chairman3 TheRegional Director also recommendedthat-Petitioner's Objections 3,4, and 5 be overruled,and that if necessary a hearing be held as to the meritsof Objection 2 1 concurin these recommendations.Miller dissenting). That case is distinguishable fromthe present one. InHineline's,the employer made anannouncement of a profit-sharing plan only 11 daysbefore the election and presumably after it was awareof the filing of the petition. The majority in its deci-sion stressed the closeness of the announcement to theelection. It stated: "Thus, inthe Exchange Partscase[N.L.R.B. v. Exchange Parts Company,375 U.S. 405(1964)] as here, the first general announcement' of thenew benefits was made 2 weeks prior to scheduledelection." In the present case, the announcement ofthe special increase for gas employees was made morethan a month before the election. More important, atthe time of the announcement, according to the Em-ployer, it was unaware of the filing of the petition. Ittherefore has a valid basis for arguing that the an-nounced increase was not intended to affect the elec-tion since not only had no election then been directed,but to its knowledge no petition for such an election'had yet been filed.An employer is not required to withhold for anindefinite period a wage increase decided upon forlegitimate business reasons because a union is en-gaged in an organizing campaign. Indeed, if the Em-ployer had subsequently withheld the announcedwage increase, such conduct might have been held tobe interference with the election and an unfair laborpractice. InThe Gates Rubber Company,182 NLRB95, the Board said:In these circumstances, neutrality is not main-tained by an announced withholding of a wageincrease because of a pending Board-conductedelection. It is well settled that the employer's legalduty is to proceed as he would have done had theunion not been on the scene.Here the Respondent withheld increases whichwould normally have been granted but for thepresence of the Union and pendency of the elec-tion and advised employees that their wage in-creases were being withheld for this reason.It seemstome that the Employer has set forthsufficient facts to raise a substantial and material is-sue as to its motive in granting the wage increase togas employees and therefore as to the legality of suchincrease. If the Employer was unaware of the petitionat the time the wage increase was announced, then-itcannot be said that the wage increase was intended tointerfere with the election. Under Board procedure, ahearing is required to resolve this question.4 Accord-ingly, I would direct a hearing on this issue as well ason the issue raised by Objection 2. I therefore dissentfrom the majority's decision to adopt the RegionalDirector's -recommendation to set aside the electionand direct a new one.4 Sec.102.69(e) of NLRB Rulesand Regulations, Series S, as amedded.